Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the element of “receiving data characterizing a test object to be inspected via ultrasonic inspection,” with no detail as to what element or bounds on what is required to receive the data.  The method of a probe receiving data seems to be what is implied but not claimed.

Claims 7 & 14 recite a similar limitation “the coupling portion configured to position the ultrasonic probe with respect to an axis of force transmission of a test object” which is unclear as to what is required of the structure of the coupling portion to position the ultrasonic probe with respect to an axis of force.  Examiner looks to the specification and notes [0028 formed to match the shape of the surface 225A].

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2019219179:  “Nonaka” translation provided for citation) in view of Sato (US 20150135840: “Sato”).

Claim 7. Nonaka discloses a device (Fig. 6: probe 12-15), comprising: a probe connector (Fig. (Fig. 6: 15 is physically connected to 12-14) connected to an ultrasonic probe (Fig. 6:  12-14); and a coupling portion (Fig. 6:  15) the coupling portion (Fig. 6: 15) configured to position the ultrasonic probe (12-14) with respect to an axis of force transmission of a test object (20) [0019:  Nonaka discloses target 1 is inspected, the probe 3 is brought into contact with the surface of the inspection target 1 via the contact medium 4, and the housing 2 is moved on the surface of the inspection target 1 as indicated by an arrow in FIG. 2. 187 When the probe 3 is located above the flaw 1 a, the echo waveform on the left side of FIG. 2 is received in the probe 3. That is, the ultrasonic wave (T wave) emitted from the probe 3 is reflected by the flaw 1 and received by the probe 3 as an F wave, and is reflected by the bottom surface of the inspection target 1 and received by the probe 3 as a B wave].

Claim 10. Dependent on, the device of claim 7. Nonaka further discloses the first additive manufacturing technique includes direct energy deposition [0028: The gas turbine blade 20 of FIG. 4 can be manufactured using, for example, metal additive manufacturing (AM) technology using a 3D printer. As the AM technique, for example, a selective laser melting (SLM) method in which a powder bed filled with material powder is irradiated with a laser, and an arbitrary portion is melted to stack metals can be adopted. For example, the gas turbine blade 20 is manufactured using a polycrystalline nickel superalloy as a raw material. As shown in FIG. 4, the gas turbine blade 20 has a hollow structure in which a cavity is formed in the inside, and the outer shape and the inner shape have curves necessary for the characteristics of the blade, as shown in a cross-sectional portion 22].  

Claim 11. Dependent on the device of claim 7.   Nonaka further discloses the test object is a component of a turbine [0029:  By laminating metals with a 3D printer, it is possible to manufacture the gas turbine blade 20 having the cavity 23].

Claim 12. Dependent on the device of claim 7.  Nonaka does not explicitly disclose: 
the adaptor includes forming an alignment interface within the coupling portion of the adaptor, the alignment interface configured to position the adapter in continuous contact with a surface of the test object through which the axis of force transmission extends at a first location.
  
Sato teaches an adaptor (Fig. 3:  307-309) includes forming an alignment interface (Fig. 3: alignment 309) within the coupling portion (Fig. 3: couplant 308) of the adaptor (Fig. 3:  307-309), the alignment interface (Fig. 3: alignment 309) configured to position the adapter (Fig. 3:  307-309) in continuous contact with a surface of the test object  through which the axis [0121:  In various embodiments, a reservoir can be in various positions within the couplant assembly as shown in FIG. 9, including centered within the depth of the couplant assembly and along the center axis of the Puck (panel A), shifted off the central axis of the couplant assembly (panel C), near the top of the couplant assembly (panel B), or toward a corner of the couplant assembly (panel D)] of force transmission extends at a first location [0027: adhere or conform to the portion of the body to which they are attached or held in place, and require little or no cleanup after use. Couplant assemblies for ultrasound imaging and therapy directed to the head, including transcranial ultrasound neuromodulation, in accordance with embodiments disclosed herein efficiently transmit ultrasound energy transcranially with minimal distortion, adhere or conform to the head]. 
  
Nonaka does not explicitly disclose:  
a body  including a first end and a second end, the second end opposite the first end; a probe connector located at the first end of the body, the probe connector configured to receive an ultrasonic probe; and a coupling portion located at the second end of the body, the coupling portion configured to position the ultrasonic probe with respect to an axis of force transmission of a test object or normal to one or more material layers of the test object  during an ultrasound inspection of the test object.  
Sato teaches a body (Fig. 3: top enclosure 307) including a first end (Fig. 3:  top of enclosure 307 to insert ultrasonic probe 305) and a second end (Fig. 3:  bottom enclosure 307 with connector 309 to connect couplant 308), the second end  (Fig. 3:  bottom enclosure 307 with connector 309 to connect couplant 308)  opposite the first end (Fig. 3:  top of enclosure 307 to insert ultrasonic probe 305); a probe receiver (Fig. 3:  top of enclosure 307 to insert ultrasonic probe 305) located at the first end of the body  (Fig. 3:  top of enclosure 307 to insert ultrasonic probe 305), the probe receiver (Fig. 3:  top of enclosure 307 to insert ultrasonic probe 305) configured to receive an ultrasonic probe (Fig. 3: 305); and a coupling portion (Fig. 3: 308) located at the second end of the body (Fig. 3:  bottom enclosure 307 with connector 309 to connect couplant 308) , the coupling portion (Fig. 3:  308) configured to position the ultrasonic probe (Fig. 3:  305) [0019: the probe 3 is brought into contact with the surface of the inspection target 1 via the contact medium 4, and the housing 2 is moved on the surface of the inspection target 1 as indicated by an arrow in FIG. 2. 187 When the probe 3 is located above the flaw 1 a, the echo waveform on the left side of FIG. 2 is received in the probe 3] with respect to an axis of force transmission of a test object (20) [0135:  The top enclosure holds the transducer in place in area 307 by clipping into chassis opening 306. The chassis also incorporates a slot to receive tabs 310 from a lower gel retainer 309 that holds couplant 308 in place] during an ultrasound inspection of the test object (20)[0135].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sato’s probe receiver as Nonaka’s ultrasonic probe connector because the connection housing increases the reliability of the couplant by protecting the elastic couplant and because the probe receiver structure increases the accuracy of the measurement by providing supporting structure to orient the transducer to the couplant [Sato 0027].

Claim 13. Dependent on the device of claim 7.  Nonaka does not explicitly disclose:  
the axis of force transmission includes an axis through which torsion is transmitted.  

Sato teaches the axis of force transmission includes an axis through which torsion is transmitted [0029:  Beneficial embodiments of ultrasound coupling assemblies described herein include those that conform to the contour of the user's body (e.g. the user's head for transcranial applications which is a bending inducing torsion].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sato’s transmission through the bending torsion of the couplant as a transmission arrangement for Nonaka’s couplant because the contour transmission and processing improves the quality of the measurement by providing detail of a contoured surface without distortion.

Claims 1-6, 8-9, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2019219179: “Nonaka” translation provided for citation) in view of Sato (US 20150135840: “Sato”).

Claim 1. Nonaka discloses a method comprising: receiving data characterizing (Fig. 6) a test object (Fig. 6:  20) to be inspected via ultrasonic inspection [0007: an ultrasonic inspection program, and a 3D printer apparatus that can reliably and automatically determine a product quality or defect by using a non-defective echo pattern and a defective echo pattern created in advance], the test object (Fig. 6:  20) formed using a first additive manufacturing technique (Fig. 6:  3D printer 40) [0028:  The gas turbine blade 20 of FIG. 4 can be manufactured using, for example, metal additive manufacturing (AM) technology using a 3D printer]; and forming an adaptor (connector between ultrasonic probe 12-14 and coupling portion 15 and coupling portion 15) for use in inspecting the test object (Fig. 6:  20), the adaptor (Fig. 6:  connector between ultrasonic probe 12-14 and coupling portion 15 and coupling portion 15) formed to include a probe connection (Fig. 6:  connection of 12-14 to 15) and a coupling portion (Fig. 6:  15)[0023:  and the reception vibrator 14 are brought into contact with the surface of the inspection target 10 avia the contact medium 15], the probe connection (Fig. 6:  connection of 12-14 to 15) configured to connect an ultrasonic probe (Fig. 6:  12-14) and a coupling portion (Fig. 6:  15) configured to position the ultrasonic probe (Fig. 6:  12-15) [0019: the probe 3 is brought into contact with the surface of the inspection target 1 via the contact medium 4, and the housing 2 is moved on the surface of the inspection target 1 as indicated by an arrow in FIG. 2. 187 When the probe 3 is located above the flaw 1 a, the echo waveform on the left side of FIG. 2 is received in the probe 3] with respect to an axis of force transmission of the test object (20) and forming an adaptor (Fig. 6:  connector between ultrasonic probe 12-14 and coupling portion 15 and coupling portion 15) for use in inspecting the test object (Fig. 6:  20).  Nonaka does not explicitly disclose:
The adaptor formed to include a probe receiver (e.g. a formed connector for receiving a connection to an ultrasonic probe) and the coupling portion. 

the adaptor formed via the first additive manufacturing technique. 

With regard to 1) Sato teaches an ultrasonic probe coupled to an adaptor.  Sato further teaches a probe receiver (Fig. 3: 307 & 309) connecting the ultrasonic probe (Fig. 3: 305) to the coupling portion (Fig. 3: 308) [0135].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sato’s probe receiver as Nonaka’s ultrasonic probe connector because the connection housing increases the reliability of the couplant by protecting the elastic couplant and because the probe receiver structure increases the accuracy of the measurement by providing supporting structure to orient the transducer to the couplant [Sato 0027].

With regard to 2)   Dehghan teaches non-destructive methods of inspecting additively manufactured parts Dehghan further teaches an adaptor (Fig. 1:160) formed from the first additive manufacturing technique [0001: examples of additive manufacturing techniques include powder bed fusion, fused deposition modeling, electron beam melting (EBM), laminated object manufacturing, selective laser sintering (SLS), direct metal laser sintering (DMLS), direct metal laser melting (DMLM), selective laser melting (SLM), and stereolithography, among others. Although 3D printing technology is continually developing, the process to build a structure layer-by-layer is relatively slow, with some builds taking several days to complete. including a metal [0038 where a calibration block is made of the same material and process and built into the walls of the inspection device to be used as a calibration device].   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dehghan’s material choice and process of making an adapter with calibration walls identical to an inspection target as a process of making Nokana’s adaptor. Because including a calibration material within the inspection adapter improves the time efficiency of the inspection process using a self-reference point and because a calibration block improves the quality of the inspection results by removing erroneous signals not associated with the material [Dehghan 0038].

Claim 14. Nonaka discloses a method [Abstract] comprising: forming an adaptor (Fig. 3:  connector between ultrasonic probe 12-14 and coupling portion 15 and coupling portion 15) for use in inspecting a test object (Fig. 3:  20) via ultrasonic inspection [0020-0021], the adaptor (Fig. 3:  connector between ultrasonic probe 12-14 and coupling portion 15 and coupling portion 15) formed to include a probe connection (Fig. 3:  connector for probe to adaptor 15 connection) and a coupling portion (Fig. 3:  15), configured to position the ultrasonic probe (Fig. 3:  12-14) with respect to an axis of force transmission of the test object (Fig. 6:  20) the test object (20) are formed using an additive manufacturing technique (3d printer 40)[0028: The gas turbine blade 20 of FIG. 4 can be manufactured using, for example, metal additive manufacturing (AM) technology using a 3D printer. As the AM technique, for example, a selective laser melting (SLM) method in which a powder bed filled with material powder is irradiated with a laser, and an arbitrary portion is melted to stack metals can be adopted. For example, the gas turbine blade 20 is manufactured using a polycrystalline nickel superalloy as a raw material. As shown in FIG. 4, the gas turbine blade 20 has a hollow structure in which a cavity is formed in the inside, and the outer shape and the inner shape have curves necessary for the characteristics of the blade, as shown in a cross-sectional portion 22], affixing the adaptor (connector between ultrasonic probe 12-14 and coupling portion 15 and coupling portion 15)  to the test object (Fig. 3: 20)[0023: and the reception vibrator 14 are brought into contact with the surface of the inspection target 10 avia the contact medium 15]; positioning the ultrasonic probe (Fig. 3:  12-14) with respect to the adaptor (Fig. 3:  connector between ultrasonic probe 12-14 and coupling portion 15 and coupling portion 15); and performing ultrasonic inspection of the test object (Fig. 3:  20). 
Nonaka does not explicitly disclose:
The adaptor formed to include a probe receiver (e.g. a formed connector for receiving a connection to an ultrasonic probe) and the coupling portion. 

the adaptor formed via the first additive manufacturing technique. 

With regard to 1) Sato teaches an ultrasonic probe coupled to an adaptor.  Sato further teaches a probe receiver (Fig. 3: 307 & 309) connecting the ultrasonic probe (Fig. 3: 305) to the coupling portion (Fig. 3: 308) [0135].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sato’s probe receiver as Nonaka’s ultrasonic probe connector because the connection housing increases the reliability of the couplant by protecting the elastic couplant and because the probe receiver structure increases the accuracy of the measurement by providing supporting structure to orient the transducer to the couplant [Sato 0027].

With regard to 2)   Dehghan teaches non-destructive methods of inspecting additively manufactured parts Dehghan further teaches an adaptor (Fig. 1:160) formed from the first additive manufacturing technique [0001: examples of additive manufacturing techniques include powder bed fusion, fused deposition modeling, electron beam melting (EBM), laminated object manufacturing, selective laser sintering (SLS), direct metal laser sintering (DMLS), direct metal laser melting (DMLM), selective laser melting (SLM), and stereolithography, among others. Although 3D printing technology is continually developing, the process to build a structure layer-by-layer is relatively slow, with some builds taking several days to complete. including a metal [0038 where a calibration block is made of the same material and process and built into the walls of the inspection device to be used as a calibration device].   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dehghan’s material choice and process of making an adapter with calibration walls identical to an inspection target as a process of making Nokana’s adaptor. Because including a calibration material within the inspection adapter improves the time efficiency of the inspection process using a self-reference point and because a calibration block improves the quality of the inspection results by removing erroneous signals not associated with the material [Dehghan 0038].

Claim 2. Dependent on the method of claim 1.  Nonaka further discloses determining one or more axes of force transmission of the test object (20) [0074:  FIGS. 11 and 12 show the test result by a 2D image, with the vertical axis representing the depth direction and the horizontal axis representing the amplitude of the echo signal].  

Claims 3, 8, 9 & 15-16. Dependent on the respective method of claim 1, the device of claim 7, and the method of claim 14.  Nonaka further discloses the test object (20) have been formed from additive manufacturing materials, the additive manufacturing materials a metal [0028: The gas turbine blade 20 of FIG. 4 can be manufactured using, for example, metal additive manufacturing (AM) technology using a 3D printer. As the AM technique, for example, a selective laser melting (SLM) method in which a powder bed filled with material powder is irradiated with a laser, and an arbitrary portion is melted to stack metals can be adopted. For example, the gas turbine blade 20 is manufactured using a polycrystalline nickel superalloy as a raw material. As shown in FIG. 4, the gas turbine blade 20 has a hollow structure in which a cavity is formed in the inside, and the outer shape and the inner shape have curves necessary for the characteristics of the blade, as shown in a cross-sectional portion 22]. 
 Nonaka does not explicitly disclose:
An adaptor formed from the additive manufacturing materials including a metal.  


Dehghan teaches non-destructive methods of inspecting additively manufactured parts Dehghan further teaches an adaptor (Fig. 1:160) formed from the additive manufacturing materials [0001: examples of additive manufacturing techniques include powder bed fusion, fused deposition modeling, electron beam melting (EBM), laminated object manufacturing, selective laser sintering (SLS), direct metal laser sintering (DMLS), direct metal laser melting (DMLM), selective laser melting (SLM), and stereolithography, among others. Although 3D printing technology is continually developing, the process to build a structure layer-by-layer is relatively slow, with some builds taking several days to complete. including a metal [0038 where a calibration block is made of the same material and process and built into the walls of the inspection device to be used as a calibration device].   

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dehghan’s material choice and process of making an adapter with calibration walls identical to an inspection target as a process of making Nokana’s adaptor. Because including a calibration material within the inspection adapter improves the time efficiency of the inspection process using a self-reference point and because a calibration block improves the quality of the inspection results by removing errorneous signals not associated with the material [Dehghan 0038].


Claims 4 & 17. Dependent on the respective method of claim 1 and the method of claim 14. Nonaka further discloses the first additive manufacturing technique includes direct energy deposition [0028: The gas turbine blade 20 of FIG. 4 can be manufactured using, for example, metal additive manufacturing (AM) technology using a 3D printer. As the AM technique, for example, a selective laser melting (SLM) method in which a powder bed filled with material powder is irradiated with a laser, and an arbitrary portion is melted to stack metals can be adopted. For example, the gas turbine blade 20 is manufactured using a polycrystalline nickel superalloy as a raw material. As shown in FIG. 4, the gas turbine blade 20 has a hollow structure in which a cavity is formed in the inside, and the outer shape and the inner shape have curves necessary for the characteristics of the blade, as shown in a cross-sectional portion 22].  

Claims 5 & 18. Dependent on the respective method of claim 1 and method of claim 14. Nonaka further discloses the ultrasonic inspection is performed to determine a specified design configuration of the test object [0031:  the defective product 20 including the assumed defect is manufactured in advance for a portion that is considered to be likely to cause a defect, a portion that is considered to be important for reasons such as strength, or a portion that is considered to be difficult to determine whether the inspection is good or bad].  

Claims 6 & 20. Dependent on the respective method of claim 1 and  the method of claim 14.  Nonaka does not explicitly disclose: 
the adaptor includes forming an alignment interface within the coupling portion of the adaptor, the alignment interface configured to position the adapter in continuous contact with a surface of the test object through which the axis of force transmission extends at a first location.
  
Sato teaches an adaptor (Fig. 3:  307-309) includes forming an alignment interface (Fig. 3: alignment 309) within the coupling portion (Fig. 3: couplant 308) of the adaptor (Fig. 3:  307-309), the alignment interface (Fig. 3: alignment 309) configured to position the adapter (Fig. 3:  307-309) in continuous contact with a surface of the test object  through which the axis [0121:  In various embodiments, a reservoir can be in various positions within the couplant assembly as shown in FIG. 9, including centered within the depth of the couplant assembly and along the center axis of the Puck (panel A), shifted off the central axis of the couplant assembly (panel C), near the top of the couplant assembly (panel B), or toward a corner of the couplant assembly (panel D)] of force transmission extends at a first location [0027: adhere or conform to the portion of the body to which they are attached or held in place, and require little or no cleanup after use. Couplant assemblies for ultrasound imaging and therapy directed to the head, including transcranial ultrasound neuromodulation, in accordance with embodiments disclosed herein efficiently transmit ultrasound energy transcranially with minimal distortion, adhere or conform to the head]. 
 
Claim 19. Dependent on the method of claim 14. Nonaka further discloses providing results of the ultrasonic inspection of the test object [0069:  As illustrated in FIG. 10, ultrasonic inspection is performed on each of the non-defective product 20 aand the defective product 20 b, and a non-defective product echo pattern and a defective product echo pattern are generated based on echo signals that are ultrasonic inspection results of the non-defective product and the defective product]. 
 								Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 5576492 
Phalin; Mark C.
Tiltable and rotatable ultrasonic sensor
KR 20160142019 
KIM HEE JUNG et al.
Contour pad for ultrasonic sensing on curved surfaces.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855